DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The submitted amendments (which added the limitations of previously objected claims 5-6 into claim 1, and which joined the limitations of previously objected claim 10 with claim 1 to form new claim 12) have placed the application in condition for allowance.
Allowable Subject Matter

Claims 1-4 and 7-12 are allowable.
The closest prior art references: Kameda (JP 2015008597) and Shihuang et al. (CN 201898402) disclose the general claimed structure recited in claim 1 (and new claim 12), as explained in last Office Action, but fail to disclose either alone or in combination the recited limitations of previously objected claims 5-6 (now combined with the limitations of previous claim 1 to form amended claim 1) and/or the limitations of previously objected claim 10 (which has been combined with the limitations of claim 1 to form new claim 12).
The following is an examiner’s statement of reasons for allowance:
In claim 1, the specific limitations of “one end of the third sleeve adjacent to the commutator has a fourth contact surface, and the fourth contact surface is in contact with the commutator, the third sleeve comprises a main body and first and second protrusions at opposite ends of the main body, the first protrusion has a diameter less than a diameter of the main body, and an end surface of the second protrusion away from the first protrusion is the fourth contact surface” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-4 and 7-11 are also allowable due to their dependency on claim 1.
In claim 12, the specific limitations of “the rotor further comprises an insulated bracket arranged around the rotor core, a first sleeve receiver and a second sleeve receiver that protrude from opposite ends of the insulated bracket, wherein the first sleeve receiver is arranged around the first sleeve, and the second sleeve receiver is arranged around the second sleeve” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
                                                                                                                                                                                            
/ALEXANDER MORAZA/Examiner, Art Unit 2834         

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834